DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10, 23-28, and 30-35) in the reply filed on 02/26/2021 is acknowledged.
Claims 11-13 and 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/20201.  Accordingly, claims 1-13, 16-28, and 30-35 are pending, with claims 11-13 and 16-22 currently withdrawn.  Claims 1-10, 23-28, and 30-35 are examined.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/JP2017/037789, filed 10/19/2017.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   JP2016-209510, filed in Japan on 10/26/2016.
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The disclosure is objected to because of the following informalities: Page 15 of the specification recites an amino acid sequence (GKMSS) which does not have a SEQ ID No.  
Appropriate correction is required.
Claim Objections
Claims 1-4, 8, 23-28, and 30-32 are objected to because of the following informalities: Please define all abbreviations before first use in each independent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-10, 23-28, and 30-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
These claims lack written description due to an antibody described by its ability to bind to a specific antigen as opposed the structure of the antibody.  Moreover, Applicant also claims a kit which consists of two antibodies described by their ability to bind. While other antibodies claim binding to a specific protein and antibodies, which bind to these protein, are well known in the art, these claims claim binding to a small sequence of the protein and lack written description.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 

Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79. 

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, cited herewith).  

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct. 

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) (without regard for any disclosure in the MPEP concerning the use of a fully characterized antigen to provide written description support for an antibody to said antigen).

As described in MPEP § 2163, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 

Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 

In the instant case, the claims use the broad genus of antibodies, where the antibodies bind to specific parts of the protein or are produced by certain hybridomas, which Applicant has not stated are publically available.

The teachings of the instant specification are insufficient to establish possession of the breadth of antibodies required to practice the claimed invention consistent with the written description requirement of 35 U.S.C. § 112(a).

The antibody includes monoclonal antibodies and fragments.  Applicant has claimed hybridoma, but do not specify public availability. While sequences of some CDRs are given, not all 6 CDRs are claimed and therefore, one cannot know what structure is associated with binding.  Moreover, while a heavy chain is claimed in some claims, the light chain variable 

Moreover, even with respect to the antibodies described, the teachings of the instant specification described above do not establish that the various are representative of the genus of all antibodies with these properties, much less the universe of all possible antibodies encompassed by the claims, e.g., antibodies that are the result of immunizing any animal, such as any rodents or camelid species, using any immunogen,  and/or may be created by any in vitro / in silico method including, e.g., any library-based phage selection or ribosomal display, any molecular modeling effort etc., insofar as said antibody has the claimed binding ability.

Describing a few antibodies does not convincingly demonstrate applicant had possession of species of antibodies representative of the genus encompassed by the instant claims, nor does it demonstrate knowledge of the structural feature(s) common to members of the claimed genus, i.e., knowledge of the types of heavy and light chain CDRs that can cooperate to form a binding site that will convey the functional properties recited in the instant claims.

The number of antibodies having the functional features recited in the instant claims may be vast or they may be small; regardless what is certain is that the number of antibodies that would need to be screened to determine if one has obtained members of the claimed genera representative of their potential diversity is vast.

Claims 4-6, 26-28, and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that specific hybridomas and specific monoclonal antibodies produced by these hybridomas is required to practice the claimed invention.  As such the biological material must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the hybridoma.
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. It is noted that Applicants have deposited biological material but there is no indication in the specification as to public availability. 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration Applicant, by an attorney of record over his or her signature and 
 (a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; 
(d) provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) stating that the deposit will be replaced if it should ever become inviable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims  1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US20200363416).
With respect to claim 1, Yang at claim 12(b) teaches an antibody which specifically binds to disulfide type HMGb1.
With respect to claim 2, Yang at claim 13 teaches that recognizes (binds to)  an antigenic determinant comprising a disulfide bound (binds specifically to a C23 and / C45 of HMGB1 when C23 and C45 of HMGB1 are joined by a disulfide bond).
	With respect to claim 3, Yang at [0083] teaches that disulfide HMGB1 have been observed to have cytokine activity. Yang at claim 13 teaches that recognizes (binds to)  an antigenic determinant comprising a disulfide bound (binds specifically to a C23 and / C45 of HMGB1 when C23 and C45 of HMGB1 are joined by a disulfide bond). By binding, it will be expected to neutralize the activity, as it binds to the disulfide bond. The Patent and Trademark Office does not have the facilities and resources to prove the factual evidence needed in order to establish that there is a difference, in the first place between the antibodies of Yang et al and those instantly disclosed.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).
  With respect to claims 7-8, Yang at [0086] teaches antibody fragments, which can be low molecular weight antibodies (see [0044] of instant specification).  Yang at claim 12(b) teaches an antibody which specifically binds to disulfide type HMGb1.
With respect to claims 9-10, Yang at [0088] teaches that the antibodies are human, chimeric or humanized.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641